Citation Nr: 0933144	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.  

2.  Entitlement to service connection for a right hip 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to March 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision, 
issued in November 2006 by the VA RO in Roanoke, Virginia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  No current bilateral shoulder disorder is demonstrated, 
and no bilateral shoulder disorder is otherwise related to 
service.  

3.  No current right hip disorder is demonstrated, and no 
right hip disorder is otherwise related to service.  

4.  No current low back disorder is demonstrated, and no low 
back disorder is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The criteria for service connection for a right hip 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

3.  The criteria for service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in a letter dated in August 2006, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  Additionally, this notice letter informed the Veteran as 
to disability ratings and effective dates.  The claim was 
last adjudicated in a statement of the case (SOC), in April 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and a QTC examination 
report.  Also of record and considered in connection with the 
appeal are various written statements submitted by the 
Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he injured his shoulders, right 
hip, and low back in service.  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for a bilateral shoulder 
disorder, a right hip disorder, and a low back disorder.  The 
Board concedes that service treatment records reflect 
findings of a bilateral shoulder injury after suffering a 
fall on ice in January 1987, and for low back and bilateral 
shoulder injuries after falling in physical training in June 
2003; and reflect diagnoses of and treatment for a left 
shoulder impingement, and for bilateral shoulder, right hip 
and low back pain.  

Significantly, there is no objective medical evidence of 
record that the Veteran is being actively treated for any 
bilateral shoulder, right hip, or low back disorders post-
service.  In fact, a September 2006 QTC examination, provided 
in conjunction with this appeal, show normal findings for the 
shoulder, hips, and spine.  X-ray results were found to be 
negative for the lumbar spine and negative for any 
significant bone or joint pathology in the hips, and the 
shoulders were noted as normal.  Here, he was diagnosed with 
no pathology found for any of the claimed disabilities in 
question.  Moreover, in the June 2007 substantive appeal, the 
Veteran indicated that he does not experience any current 
symptoms related to the shoulders, right hip, or low back.  

The Board finds that the September 2006 QTC examiner's 
opinion constitutes probative and dispositive evidence on the 
current medical condition question.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In 
the instant case, the claims for service connection for a 
bilateral shoulder disorder, for a right hip disorder, and 
for a low back disorder must be denied because the first 
essential criterion for a grant of service connection, 
evidence of a current disability upon which to predicate a 
grant of service connection, has not been met.  

The Board has considered the veteran's complaints of pain, 
and the notations of chronic shoulder and right hip pain and 
lower back pain on examination in September 2006.  However, 
the Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).

The Board recognizes that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, neither the 
Veteran nor his representative has presented or identified 
any existing medical opinion showing findings of any 
shoulder, right hip or low back disorders.  The Board notes 
that when the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In essence, there is no evidence in support of the Veteran's 
claims other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §  3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As noted above, there is 
no post-service diagnosis of or treatment for a bilateral 
shoulder disorder, a right hip disorder, or a low back 
disorder and there is no medical opinion of record to support 
the claims.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for entitlement to service connection for a bilateral 
shoulder disorder, for a right hip disorder, and for a low 
back disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  

(CONTINUED ON NEXT PAGE)





ORDER


Service connection for a bilateral shoulder disorder is 
denied.  
 
Service connection for a right hip disorder is denied.  

Service connection for a low back disorder is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


